Exhibit 10.2

[ALCS Letterhead]

May 17, 2012

BY HAND

Mr. Michael E. Szymanczyk

6601 West Broad Street

Richmond, Virginia 23230

 

  Re:     Termination of Aircraft Time Sharing Agreement

Dear Mr. Szymanczyk:

In connection with your retirement, we confirm that the Time Sharing Agreement,
dated January 28, 2009, between you and Altria Client Services Inc. will
terminate effective at 12:01 a.m. on May 18, 2012. Invoices for any charges
incurred through the date of termination will be forwarded in the ordinary
course of business and will be payable on the terms set forth in the Time
Sharing Agreement.

Best regards.

Altria Client Services Inc.

 

By:    /S/ RODGER W. ROLLAND    

Name:   Rodger W. Rolland   Title:  

Vice President, Compensation,

Benefits & HR Services

 

AGREED TO AS OF THE DATE INDICATED: /s/ MICHAEL E. SZYMANCZYK       Michael E.
Szymanczyk   Date: May 17, 2012  